DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on February 9, 2022.  As directed by the amendment: claims 1, 7, and 13 have been amended, claims 2, 3, 15, and 16 have been canceled, and no new claims have been added.  Thus, claims 1, 4-14, and 17-20 are presently pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bowen (US 6,257,235).
As to claim 1, Bowen discloses a protective face mask (Fig. 4) comprising: a face mask 210 configured to be worn by a person (see Fig. 4); wherein the mask 210 further comprises a transparent portion 52 configured to cover the person's mouth (see Fig. 4, col. 5, ln. 49-51); wherein the mask 210 further comprises a first air filter 17 (shown above the fan 14 in Fig. 1B) configured to be worn under the person's chin (Fig. 4 shown the fan 14, and thus its filter 17, below the chin), wherein the first air filter is in fluid communication with space between the transparent portion 52 and the person's mouth (see Fig. 4, col. 4,ln. 57-67); wherein the mask further comprises an impellor (fan 14) which draws air from outside the mask 210 through the first air filter 17 into the space between the transparent portion 52 and the person's mouth (see Fig. 4, col. 4, ln. 57-67); and wherein the mask further comprises a second air filter 18 (filter portion 18 below transparent portion 52, see Fig. 4) configured to be worn on the person's cheek, wherein the second air filter 18 is in fluid communication with space between the transparent portion 52 and the person's mouth (Fig. 4, col. 3,ln. 54-61). 
As to claim 4, Bowen discloses that air is drawn into the mask through the first air filter primarily by the impellor 17 (col. 4, ln. 57-67), but air flows into or out of the mask through the second air filter 18 due to the person's respiration (col. 3, ln. 54-59). 
As to claim 5, Bowen discloses that the first air filter 17 filters out more airborne particles than the second air filter 18 (since air is forced through the first air filter 17 by the impellor/fan, more air will be forced through and thus, more air particles will be .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen (US 6,257,235).
As to claim 13, Bowen discloses a protective face mask (Fig. 4) comprising: a face mask 210 configured to be worn by a person (see Fig. 4); wherein the mask 210 further comprises a transparent portion 52 configured to cover the person's mouth (see Fig. 4, col. 5, ln. 49-51); wherein the mask 210 further comprises a first air filter 17, wherein the first air filter 17 is in fluid communication with space between the transparent portion 52 and the person's mouth (shown above the fan 14 in Fig. 1B, col. 4, ln. 57-67); wherein the mask 210 further comprises a longitudinal second air filter 18 
The embodiment of Bowen’s Fig. 4 appears to show the fan 14 (and thus its filter 17) below the chin and not configured to be worn on the person's cheek, as the claim requires.  However, Bowen’s Fig. 2 embodiment shows the fan 14, and thus its filter 17 on the person’s cheek (see Fig. 2, 4, ln. 25-36).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the face mask of Bowen so that the fan 14 and its filter 17 is positioned on the mask in a location configured to be on the person’s cheek, as taught by Bowen’s Fig. 2 embodiment, in order to provide an equally suitable and known alternative location for the fan/first air filter which efficiently draws air to or from the person’s mouth and/or nose.
As to claim 14, Bowen discloses that the transparent portion 52 has a concavity which faces toward the person's mouth (see Fig. 4).  
As to claim 17, Bowen discloses that air is drawn into the mask through the first air filter 17 primarily by the impellor 14(col. 4, ln. 57-67), but air flows into or out of the mask through the second air filter 18 due to the person's respiration (col. 3, ln. 54-59).
.  
Claims 1 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 2021/0275842), in view of Bowen (US 6,257,235).
As to claim 1, Conrad discloses a protective face mask 10 (relying on the embodiment of Figs. 105-112) comprising: a face mask 10 configured to be worn by a person (see Figs. 110-112); wherein the mask 10 further comprises a transparent portion 12 configured to cover the person's mouth (mask body 12 is entirely transparent, see paragraph [0259]); wherein the mask 10 further comprises a first air filter 116 (Fig. 106) configured to be worn under the person's chin (see Fig. 110 showing filter media 116 under fan 130, paragraph [0343]), wherein the first air filter 116 is in fluid communication with space between the transparent portion 20 and the person's mouth (see Figs. 105-112, paragraph [0373]); wherein the mask 10 further comprises an impellor 130 (Figs. 105-108) which draws air from outside the mask 10 through the first air filter 116 into the space 28 between the transparent portion and the person's mouth (see Figs. 105-112, paragraph [0373]).  
Further, while Conrad discloses that the mask 10 further comprises a second air filter 116 (shown in Fig. 107 spaced from the fan 130), wherein the second air filter 116 is in fluid communication with space 28 between the transparent portion 20 and the person's mouth (for exhalation air, see Figs 105-112, paragraph [0373]), Conrad does 
As to claim 4, the modified face mask of Conrad discloses that air is drawn into the mask through the first air filter 116 primarily by the impellor 130, but air flows out of the mask 10 through the second air filter due to the person's respiration (see Conrad, paragraph [0373]).  
As to claim 5, the modified face mask of Conrad discloses that the first air filter 116 filters out more airborne particles than the second air filter (since air is forced through the first air filter 116 by the impellor/fan 130, more air will be forced through and thus, more air particles will be filtered out from the first air filter 116 than the second air filter that does not have a fan pushing/drawing air through it).  
As to claim 6, Conrad discloses that the mask 10 further comprises a sensor and the rotational speed of the impellor 130 is automatically increased when the sensor detects a physiological need for more airflow (the sensor senses inhalation flow/pressure, which is considered an indication of a physiological need for more 
As to claim 7, Conrad discloses a protective face mask 10 (Figs. 32-34) comprising: a face mask 10 configured to be worn by a person (mask body 12, Figs. 32-34, paragraph [0241], see also Fig. 1 showing a person wearing a mask 10); wherein the mask 10 further comprises a transparent portion 20 configured to cover the person's mouth (paragraph [0006],[0012]); wherein the mask 10 further comprises a first air filter 116 configured to be worn on the top of the person's head (HEPA filter 116, see Fig. 32, filter assembly 14 housing filter 116 is positioned above the eyes of the person, which can be considered the top of the person’s head since it is on the top half of the person’s head, paragraph [0316]), wherein the first air filter 116 is in fluid communication with space 28 between the transparent portion 20 and the person's mouth (see volume 28 between the faceplate 20 and the person’s face, labeled in Fig. 19); wherein the mask 10 further comprises an impellor 130 which draws air from outside the mask 10 through the first air filter 116 (see Fig. 32, paragraphs [0316]-[0317]).
Further, while Conrad discloses that the mask 10 further comprises a second air filter 116 (see illustrated Fig. 32 below), wherein the second air filter 116 is in fluid communication with space 28 between the transparent portion 20 and the person's mouth (see volume 28 between the faceplate 20 and the person’s face, labeled in Fig. 19), Conrad does not disclose that the second air filter is configured to be worn on the person’s cheek.  However, Bowen teaches a second air filter 18 (Fig. 4), in addition to a filter 17 associated with an impellor/fan 14 (Fig. 1B), that spans the lower perimeter of the mask body including over a person’s cheeks (see filter portion 18, Fig. 4, col. 3, ln. 

    PNG
    media_image1.png
    703
    843
    media_image1.png
    Greyscale

As to claim 8, Conrad discloses that the mask 10 further comprises an air tube or air channel 42 (air flow conduit 42) from the first air filter 116 to the space 28 between the transparent portion 20 and the person's mouth (see Fig. 32, paragraph [0325]).  


    PNG
    media_image1.png
    703
    843
    media_image1.png
    Greyscale

As to claim 10, Conrad discloses that the first air filter 116 filters out more airborne particles than the second air filter 118 (the High Efficiency Particulate Air (HEPA) first filter 116 will inherently filter out more airborne particles since it is designed to filter out very small particles, while the second foam filter 118, is designed to only filter out larger particles/droplets, see paragraph [0316]; also, since air is forced through 
As to claim 11, Conrad discloses that the impeller is activated by the person (activated by the sensor sensing when the person inhales, see paragraph [0369]).  
As to claim 12, Conrad discloses that the mask further comprises a sensor and the rotational speed of the impellor is automatically increased when the sensor detects a physiological need for more airflow (the sensor senses inhalation flow or pressure, which is considered an indication of a physiological need for more airflow, and activates the fan 130 (by turning on the fan, the speed is increased from zero to some value greater than zero), see paragraph [0369]).  
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen (US 6,257,235), in view of Hur (US 2018/0028846).
As to claim 19, Bowen discloses the claimed invention except that the mask further comprises an environmental sensor and the rotational speed of the impellor is automatically increased when the sensor detects an environmental risk.  However, Hur teaches a breath responsive powered air purifying respirator having an environmental sensor, wherein the rotational speed of an impellor/fan 132 is automatically increased when the sensor detects an environmental risk (an atmospheric air pressure sensor can indicate the user’s elevation (higher elevations indicating an increased risk of low oxygen) and the fan speed is adjusted according to the user’s increased oxygen needs, paragraph [0046]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the mask of Bowen so that the speed of the fan is adjusted automatically based on data from an oxygen/carbon dioxide sensor, as taught by Hur, in order to maintain appropriate levels of oxygen/carbon dioxide as the needs of the person change.
As to claim 20, Bowen discloses the claimed invention except that the mask further comprises a biometric sensor and the rotational speed of the impellor is automatically increased when the sensor detects a physiological need for more airflow.  However, Hur teaches a breath responsive powered air purifying respirator having a biometric sensor (such as an oxygen sensor or carbon dioxide sensor, paragraph [0044]), wherein the rotational speed of an impellor/fan 132 is automatically increased when the sensor detects a physiological need for more airflow (microcontroller monitors the oxygen/carbon dioxide sensor and adjusts the speed of fan 132 to maintain appropriate levels, paragraph [0044]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the mask of Bowen so that the speed of the fan is adjusted automatically based on data from an oxygen/carbon dioxide sensor, as taught by Hur, in order to maintain appropriate levels of oxygen/carbon dioxide as the needs of the person change.
Response to Arguments
Applicant’s arguments with respect to claims 1, 7, and 13 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785